Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 1 of 11 PagelD #: 5198

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
PAUL PAVULAK,
Movant/Defendant,
v. : Civ. Act. No. 14-290-LPS
Cr. Act. No. 09-43-LPS
UNITED STATES OF AMERICA,

Respondent/ Plaintiff.

 

MEMORANDUM

I, INTRODUCTION

Movant Paul KE. Pavulak (“Movant”) has filed two Rule 60(b) Motions to Reopen and/or
Reconsider his § 2255 Proceeding (“Rule 60(b) Motions”). (D.L. 193; D.I. 194) For the reasons
discussed, the Court will deny both Motions.
I. BACKGROUND

In September 2010, a federal jury convicted Movant of: (1) failure to register and to update a
registration as a sex offender, in violation of 18 U.S.C. § 2250(a); (2) possession of child
pornography, in violation of 18 U.S.C. § 2252(a)(5)(B); (3) attempted production of child
pornography, in violation of 18 U.S.C. § 2251 (a); (4) attempted coercion and enticement of a minor,
in violation of 18 U.S.C. § 2422(b); and (5) committing a felony offense involving a minor while
registered as a sex offender, in violation of 18 U.S.C. § 2260 A. (D.I. 12; D.I. 13) The Honorable
Sue L. Robinson sentenced Movant in October 2011 to concurrent 120 month prison terms on
Counts One, Two, and Four, along with a mandatory consecutive 120 month prison term on Count

Five. (D.1. 124) Relevant to his instant Rule 60(b) Motions, Movant was sentenced to mandatory

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 2 of 11 PagelID #: 5199

imprisonment for life under 18 U.S.C. § 3559(e) on Count Three,’ over his objection, because he
had two prior Delaware state convictions for second degree unlawful sexual contact. (D.I 123; DL.
117; D.I. 120) The Third Circuit affirmed Movant’s convictions and sentence on direct appeal. See
United States v. Pavulak, 700 F.3d 651, 675 (3d Cir. 2012).

In Match 2014, Movant filed a motion to vacate his sentence under 28 U.S.C. § 2255
(“§ 2255 Motion). (D.L 135; D.L 149; D.L. 183) Movant argued, z#fer aka, that he was
unconstitutionally excluded from the vsir dire of prospective jurors and never agreed to individual
questioning of jurors outside of his presence. (D.I. 135 at 5-7) In addition, Movant argued that his
mandatory life sentence was unconstitutional, because the Court engaged in judicial fact-finding that
affected his mandatory minimum sentence in violation of Alleyne v. United States, 570 U.S. 99 (2013),
which had been decided after Defendant’s appeal but before he filed his § 2255 Motion. (D.I. 135 at
13) Movant’s supplement to his Original § 2255 further addressed this issue, again alleging that the
Coutt improperly found facts that triggered his mandatoty life sentence in violation of the
categorical approach. (D.I. 183 at 2-4) In support, Movant cited Supreme Court categorical
apptoach precedents, Nibawan v. Holder, 557 U.S. 29 (2009), Descamps v. United States, 570 U.S. 254
(2013), and Mathis v. United States, --- U.S. -~-, 136 8. Ct. 2243 (2016). (Id)

On March 31, 2017, the Honorable Sue L. Robinson denied Movant’s § 2255 Motion in its
entitety. (D.I. 185; D.I. 186) Movant appealed, and the Third Circuit Court of Appeals terminated

his appeal on August 9, 2017 after denying his request for a certificate of appealability. (D.1. 189)

 

118 U.S.C. §3559(e) requires mandatory imprisonment for life for anyone “convicted of a Federal
sex offense in which a minor is the victim. . . if the person has a priot sex conviction in which a
minor was the victim.” Judge Robinson concluded Movant’s conviction on Count Three qualified
as a “Federal sex offense” and that Movant’s prior conviction for second degree unlawful sexual
contact was a “prior sex conviction” as defined in 18 U.S.C. § 3559(¢). (D.L. 123)

2

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 3 of 11 PagelD #: 5200

On September 4, 2018, Movant filed his first Motion for Reconsideration pursuant to
Federal Rule of Civil Procedure 60(b)(3), Rule 60(b)(6), and Rule 60(d)(3), asking the Court to
reconsider its denial of his § 2255 Motion. (D.I. 193) Movant contends that the voir dire process was
unconstitutional because defense counsel lied to the Court duting his § 2255 proceeding by
submitting an affidavit falsely claiming that Movant had acquiesced to being absent while the
individual jurors were questioned. (Id) Because Movant did not knowingly waive his right to be
present during soir dire, he contends that the closure of the wir dire to the public amounted to a
structural error wattanting a new trial. (Id) According to Movant, the Court should vacate its denial
of his § 2255 motion and reconsider it on the merits because defense counsel’s fraud led the Coutt
to ettoneously reject the voir dire claims he raised in the § 2255 Motion. (D.I. 193 at 22)

On March 8, 2019, Movant filed a second Motion for Reconsidetation pursuant to Rule
60(b)(6); he then he filed a supplement to that motion on July 12, 2019, both of which challenge the
facts used during sentencing to determine that Movant was a tecidivist under 18 U.S.C. § 3559(3)
and therefore eligible for a mandatory life sentence. (D.I. 194 at 10-14; D.L 195)

Il. STANDARD OF REVIEW

Federal Rule of Civil Procedure 60(b) provides that a party may file a motion for relief from

a final judgment for the following reasons:
(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
discovered evidence, that with reasonable diligence, could not have
been discovered in time to move for a new trial under Rule 59(b); (3)
fraud (whether previously called intrinsic of extrinsic),
misrepresentation or other misconduct of an adverse party; (4) the
judgment is void; (5) the judgment has been satisfied, released or
discharged; it is based on an earlier jadgment that has been reversed ot

vacated; or applying it prospectively is no longer equitable; or (6) any
other reason that justifies relief.

 

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 4 of 11 PagelID #: 5201

A Rule 60(b)(2) motion seeking relief on the basis of “newly discovered evidence” and a Rule
60(b)(3) motion seeking relief on the basis of fraud must be filed no mote than a yeat after the entry
of the judgment, otder, or date of proceeding. See Fed. R. Civ. P. 60(c)(1). A Rule 60(b)(6) motion
seeking relief for “any other reason” must be filed within a “reasonable time,” which is determined
by considering the interest of finality, the reason for delay, the practical ability of the litigant to learn
earlier of the grounds relied upon, and the consideration of prejudice, if any, to other parties. See
Dietsch v. United States, 2 F. Supp. 2d 627, 633 (D.N,J. 1988). As a general rule, a Rule 60(b)(6)
motion filed more than one year after final judgment is untimely unless “extraordinary
circumstances” excuse the patty’s failure to proceed soonet. See, ¢.¢., Moolenaar v. Gov't of the V1, 822
F.2d 1342, 1348 (3d Cir.1987) (Rule 60(b)(6} motion filed almost two years after jadgment was not
made within reasonable time).

A motion filed pursuant to Rule 60(b) is addressed to the sound discretion of the trial court
guided by accepted legal principles applied in light of all relevant circumstances. See Pierce Assoc., Ine.
v. Nemours Found, 865 F.2d 530, 548 (3d Cir. 1988). When considering a Rule 60(b)(6) motion, a
court must use a “flexible, multifactor approach . . . that takes into account all the particulars of a
movant’s case.” Cox v. Horn, 757 F.3d 113, 122 (3d Cir. 2014). Granting such 2 motion, however, is
warranted only in the “extraordinary circumstance[ ] where, without such relief, an extreme and
unexpected hardship would occur.” Id. at 120. A Rule 60(b) motion is not an opportunity to
reatgue issues that the court has already considered and decided. See Brambles USA Ine. » Béocker, 735
F, Supp. 1239, 1240 (D. Del. 1990).

Additionally, when, as here, a district court is presented with a Rule 60(b) motion for

teconsideration after it has denied a movant’s § 2255 motion, the Court must first determine if the

 

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 5 of 11 PagelD #: 5202

motion constitutes a second or successive application under the Antiterrorism and Effective Death
Penalty Act (““AEDPA”). As articulated by the Third Circuit,

in those instances in which the factual predicate of a petitioner's Rule

60(b) motion attacks the manner in which the earlier habeas judgment

was procuted and not the underlying conviction, the Rule 60(b) motion

may be adjudicated on the merits. However, when the Rule 60(b)

motion seeks to collaterally attack the petitioner's underlying

conviction, the motion should be treated as a successive habeas

petition.
Pridgen v. Shannon, 380 F.3d 721, 727 3d Cir. 2004). A § 2255 motion is “second or successive” if it
challenges the same judgment as a prior § 2255 motion. See United States ». Winkelman, 746 F.3d 134,
135 (3d Cir. 2014) (“[Wle determine whether a petition is ‘second ot successive’ by looking at the
judgment challenged.”). Under AEDPA, a prisoner cannot file a second ot successive motion under
28 U.S.C. § 2255 without first seeking and receiving approval from the appropriate court of appeals.
See 28 U.S.C. § 2255 (h); Rule 9, Rules Governing Section 2255 Proceedings, 28 U.S.C. foll. § 2255.
Iv. DISCUSSION

In his Motions for Reconsideration, Movant asserts that the Court should reopen his § 2255

proceeding and vacate his conviction because: (1) he recently discovered that defense counsel
committed fraud on the Court during the § 2255 proceeding by presenting five lies in his affidavit
responding to Movant’s § 2255 argument that Movant had been dented his right to a public trial and
to be present at voir dire (D.I. 193 at 9-14); (2) the trial court’s “closure of voir dire violated the
constitution and amounted to a structural defect” (D.1. 193 at 15-18); (3) appellate counsel provided
ineffective assistance by failing to present on direct appeal the argument that the trial court
committed a structural error and violated Movant’s tight to a public trial and his right to be present
during voir dire by conducting the juror voir dire in his absence (D.I. 193 at 18-22); (4) defense

counsel’s ineffective assistance ptovides cause for Movant’s default of his public trial/ voir dire

5

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 6 of 11 PagelD #: 5203

argument (1.1. 193 at 18-22); (5) the Supreme Court’s categorical approach decisions in Descamps,
Mathis, Jobnson v. United States, 576 U.S. 591 (2016) (D.L 194), and decisions from various circuit and
district courts (D.I. 195), demonstrate that the categorical apptoach should have been used to
determine his sentence for Count Three; and (6) as shown in United States v. Dabi, 833 F.3d 345, 352
(3d Cir. 2016), Judge Robinson improperly enhanced Movant’s sentence for Count Three to life
imprisonment by using the modified categorical approach to determine if his two priot convictions
under 11 Del. C. § 768 (unlawful sexual conduct) met the critetia for being a federal crime if
committed in a federal jurisdiction. (D.I. 194; D.I. 195)

Presumably to avoid the bar on second or successive § 2255 motions, Movant contends he is
challenging the manner in which the Court’s denial of his § 2255 Motion was procured rather than
his underlying convictions and sentence. For instance, Movant presents the voir dire arguments in
Claims One through Four of his first Rule 60(b) Motion in terms of “newly discovered fraud”
committed by defense counsel. Movant contends that his § “2255 motion was tuled upon {] using
information and evidence not available on appeal” because the Court relied on the fraudulent
assertions in defense counsel’s affidavit in response to Movant’s original § 2255 motion. (D.1. 193 at
3-14)

The Court is not persuaded. In his § 2255 Motion, Movant argued that defense counsel
provided ineffective assistance by failing to ensure Movant's presence during the closed weir dire.
(D.I. 135 at 5-8) In his Reply to the Government’s Answer, Movant stated, “The [Government]
provided false testimony and defense attorney {] swote to a false affidavit when they placed
[Movant] in attendance at the critical morning meeting on 09-20-10.” (D.I. 178 at 9) Movant also
asserted that defense counsel “offered this false affidavit to conceal his failure to protect [Movant's]
constitutional and Rule 43(a) rights.” (D.I. 178 at 11) Within the context of Movant's ineffective

6

 

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 7 of 11 PagelD #: 5204

assistance of counsel atguments, Judge Robinson ruled that Movant was not prejudiced by any error
_- assuming there was any errot — with respect to Movant's absence duting the individual veer dire.
(D.I. 185 at 16-17) Movant then presented the same atgument concerning defense counsel’s
mistepresentations to the Third Circuit in his motion for a certificate of appealability, which the
Third Circuit denied.

Distilled to its core, Movant’s present complaint about defense counsel’s affidavit merely re-
litigates his original argument that he was not in the courtroom and did not consent when Judge
Robinson decided to have the juty provide its answers to vir dire questions in private. (Compare DL.
135 at 5-8 with D.I. 193 at 15-22) For these reasons, the Court concludes that Claims One through
Four in Movant’s first Rule 60(b) Motion together constitute a second or successive habeas request.

Movant’s second Rule 60(b) Motion presents two arguments challenging the mandatory life
sentence imposed under § 3559(e). First, Movant contends that the Court should reconsider his
mandatory life sentence under the categorical approach decisions in Deseamps, Mathis, Jebnson, and
decisions from vatious circuit and district courts. (D.I. 194; DI. 195) This argument asserts a
substantive ground for relief and does not attack the manner in which the § 2255 Motion was
denied. Thus, the Court concludes that Movant’s Descamps /Mathis/ Johnson argument constitutes a
second or successive habeas request.

The second argument in Movant’s second Rule 60(b) Motion contends the Court should
reopen his § 2255 proceeding because Judge Robinson failed to adjudicate the merits of his Dah/
argument when she denied his § 2255 Motion. (D.I. 194) The following relevant background
information helps clarify this argument. In his original § 2255 Motion, Movant argued that his
sentence was improperly enhanced to life under 18 U.S.C. § 2251(e) and § 3559(e) based on his two
ptior Delaware state convictions. After the Government filed its response, but before his § 2255

7

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 8 of 11 PagelD #: 5205

Motion was denied, Movant filed a motion to supplement his claim regarding the improper sentence
enhancement, with an argument that the Third Circutt’s decision in United States v. Dabl, 833 F.3d
345 (3d Cir. 2016), demonstrated why the sentence enhancement to life was unconstitutional. (D-L.
183) When the Memorandum Opinion denying Movant’s § 2255 Motion was issued, Movant's
motion to supplement was simultaneously dismissed as moot, and the Memorandum Opinion did
not contain any reference to Movant’s Dad/ argument.

The Court is not persuaded that this procedural history demonstrates that Movant's instant
Dabi/itmproper “modified categorical approach” atgument attacks the manner in which the § 2255
Motion was decided tather than constituting a metits-based attack on its dismissal. Distilled to its
core, Movant’s Dahi/imptoper “modified categorical approach” argument is focused on how his
sentence was determined — which has been reviewed and found to be without error on three prior
occasions: on direct appeal, in his § 2255 proceeding, and on appeal of his § 2255 Motion.
Significantly, Movant presented his instant argument that the § 2255 Memorandum Opinion did not
address his Dah/ argument to the Third Circuit in his motion for a certificate of appealability, and the
Third Circuit denied that request. See U.S.A » Pavulak, C.A. No. 17-1878, Motion for Certificate of
Appealability at { 27 (3d Cir. May 9, 2017); see also D.1. 189. Given these circumstances, the Court
concludes that the Dah//improper modified categorical approach argument asserted in Movant's
second Rule 60(b) Motion constitutes a second or successive habeas request.

To summatize, the Court concludes that both of Movant’s Rule 60(b) Motions constitute
second or successive § 2255 requests. The record does not contain any indication that Movant
obtained an order from the Third Circuit allowing this Court to consider the second ot successive
§ 2255 requests presented in his Rule 60(b) Motions. Therefore, the Court will dismiss the instant
second or successive § 2255.requests for lack of jurisdiction. See Magwood v. Patterson, 561 U.S. 320,

8

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 9 of 11 PagelD #: 5206

330-31 (2010). ‘The Court will also decline to issue a certificate of appealability because Movant has
failed to make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(¢)(@);
3d Cir. LAR. 22.2 (2011); United States v. Eyer, 113 F.3d 470 (3d Cir. 1997).

KK

In the alternative, the Court will now address the possibility that the Dabl/imptopet
“modified categorical approach” argument in Movant's second Rule 60(b) Motion constitutes a true
Rule 60(b) request. Although Movant does not identify which subsection of Rule 60(b) he is seeking
telief under, the two most likely subsections ate Rule 60(b)(1) and Rule 60(b)(6). Movant's first Rule
60(b) Motion was filed seventeen months after the denial of his § 2255 Motion on Match 31, 2017,
and his second Rule 60(b) Motion — the one raising the instant Dah//improper “modified categorical
apptoach” argument — was filed on March 8, 2019, almost two full years after the denial of his
§ 2255 Motion. Thus, to the extent the Dah//improper “modified categorical approach” argument
is presented undet Rule 60(b)(1), it is untimely.

To the extent the second Rule 60(b) Motion is filed pursuant to Rule 60(b)(6), Movant is not
entitled to relief because he has failed to show that there are “extraordinary circumstances where,
without [Rule 60(b)] relief, an extreme and unexpected hardship would occur.” Cox, 757 F.3d at
120; see also Gonzalez v, Crosby, 545 U.S. 524, 535 (2005). According to Movant, Judge Robinson
improperly engaged in fact-finding under a modified categorical approach when determining that
§ 3359(e) could be applied in his case. (D.I. 194 at 7) However, Movant's characterization of Daph/
is not entirely correct. When the Third Circuit in Dah/ addressed Movant’s case it stated that it had
incottectly categorized the factual inquiry required by a statute that focuses on whether the state
offense involves “conduct that would be a Federal sex offense and thereby invites an inquiry into
the facts underlying the defendant’s conviction” as the “modified categorical approach.” Dab, 833

9

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 10 of 11 PagelID #: 5207

F.3d at 352 (quoting Pavwlak, 700 F.3d at 652). Importantly, the DeA/ Coutt also emphasized that
the language in Parulak conflating the modified categorical approach with a factual inquiry was dicta
that it did not follow even in Pavulak itself, explaining:

Instead, we applied the categorical approach to assess whether the

defendant’s prior convictions qualified him for the life maximum

under § 2251 (e), rejecting the “case-by-case analysis” urged by Pavulak

that looked at whether the “conduct underlying his prior convictions

‘involved the [federally prohibited conduct].”” Pavulak, 700 F.3d at 674

(quoting United States v. Randolph, 364 F.3d 118, 122 Gd Cir, 2004).
Dahl, 333 F.3d at 353. Since Dahl actually contradicts Movant’s contention that he was improperly
sentenced under a modified categorical approach, Movant’s instant argument concerning Judge
Robinson’s failure to address Dah/ when denying his § 2255 Motion does not demonstrate that
extraotdinary circumstances warrant reopening his § 2255 proceeding to reconsider Movant’s
challenge to his mandatory life sentence.

The sentencing transcript further confirms that Movant cannot demonstrate extraordinary
circumstances watranting reconsideration of his mandatory life sentence. See, ¢,g., Molina-Martineg v.
United States, 136 §.Ct. 1338, 1346-47 (2016) (“The sentencing ptocess is particular to each defendant
[and the] record in a case may show, for example, that the district coutt thought the sentence it
chose was appropriate irrespective of the Guidelines range.”). During Movant's sentencing hearing,
Judge Robinson stated that a life sentence, even though required by 18 US.C. § 3559(€), was also an
appropriate outcome under the discretionary sentencing factors of 18 U.S.C. § 3553{a), without
regard to the mandatory sentence. (Se D.I, 129 at 12-15, 24-26) Ina Memorandum Order
accompanying the judgment, Judge Robinson stated “that a sentence to life imprisonment would be

justified under 18.U.S.C. § 3553(a), given the nature and circumstances of his offense and his past

histoty of sexually exploiting children.” (D.I. 123 at 5) This record indicates that Movant would

10

 
Case 1:09-cr-00043-LPS Document 202 Filed 03/04/21 Page 11 of 11 PagelD #: 5208

have been sentenced to life under the § 3553(a) factors even if Movant’s objections to the
application of § 3559(e) had been sustained.

For the foregoing reasons, the Court concludes that Movant’s argument regarding the effect
of Judge Robinson’s failure to explicitly consider Dad/ when denying his § 2255 Motion does not
wattant reconsideration of Movant’s mandatory life sentence. Accordingly, to the extent Petitioner’s
second Rule 60(b) Motion constitutes a “true” Rule 60(b) request, it is denied.

Vv. CONCLUSION

The Court concludes that both of Movant’s Rule 60(b) Motions constitute unauthorized
second or successive § 2255 requests under 28 U.S.C. § 2244 and § 2255(h). Therefore, the Court
will dismiss both Rule 60(b) Motions for lack of jurisdiction. In addition, to the extent the
Dabl/imptoper “modified categorical approach” argument in Movant’s second Rule 60(6) Motion
constitutes a true Rule 60(b) request, it does not warrant reconsideration of Movant’s mandatory life
sentence. Finally, the Court will also decline to issue a certificate of appealability, because Movant
has failed to make a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2); see United States v. Hyer, 113 F.3d 470 Gd Cit. 1997); 3d Cir, LAR 22.2 2011). A

tL

March 4, 2021 HONORABLE LEONARD P, STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

sepatate Order will be entered.

 

it

 

 
